EXHIBIT 10.9

AMENDED AND RESTATED

AGREEMENT FOR CONSTRUCTION AND OPERATION
OF COLUMBIA GENERATING PLANT

Wisconsin Power and Light Company,

Wisconsin Public Service Corporation, and,

Madison Gas and Electric Company




THIS AGREEMENT is made and entered into this 17 day of January, 2007, by and
between Wisconsin Power and Light Company, a Wisconsin corporation (“Power
Company”), Wisconsin Public Service Corporation, a Wisconsin corporation
(“Service Company”), and Madison Gas and Electric Company, a Wisconsin
corporation (“Electric Company”), the parties collectively being referred to as
the “Companies”.

BACKGROUND

A.  The Companies own as tenants-in-common two generating units known as the
“Columbia Plant” and an associated 345 KV substation.  Over approximately the
past thirty years the parties have entered into a number of agreements and
amendments to those agreements with respect to the Columbia Plant, which are
listed on the attached Exhibit A (collectively, the “Prior Columbia
Agreements”).

B.  The Companies have decided for convenience to amend, restate, and
consolidate the Prior Columbia Agreements into this one Agreement.

Accordingly, the Companies agree that:

Paragraph 1.

Ownership Shares. The Companies hereby provide for the acquisition of a site and
the construction and operation of a fossil fuel fired plant and associated 345
KV Substation, consisting of a 1975 Unit and a 1978 Unit, each of approximately
527,000 KW name-plate capacity to be located near Portage, Wisconsin, all to be
owned by the Companies as tenants in common with undivided ownership interest as
follows (in this Agreement referred to as their respective “Ownership Shares”):

(a)

The Ownership Shares of the 1975 Unit shall be:

Wisconsin Power and Light Company

39.3%

Wisconsin Public Service Corporation

38.9%

Madison Gas and Electric Company

21.8%




all as provided in the Agreement for Construction and Operation of Generating
Plant dated January 6, 1970.





--------------------------------------------------------------------------------







(b)

The Ownership Share of the Columbia Plant (the 1975 and 1978 Units) shall be:

Wisconsin Power and Light Company

46.2%

Wisconsin Public Service Corporation

31.8%

Madison Gas and Electric Company

22.0%




(c)

The approximate Ownership Shares of the 1978 Unit to attain the above Columbia
Plant ownership shares are:

Wisconsin Power and Light Company

53.6%

Wisconsin Public Service Corporation

24.2%

Madison Gas and Electric Company

22.2%




(d)

The Ownership Shares of the 345 KV substation (as hereinafter defined) shall at
all times be:

Wisconsin Public Service Corporation

  9.9%

Wisconsin Power and Light Company

18.9%

Madison Gas and Electric Company

71.2%




Paragraph 2.

Construction Committee.  Construction of the Columbia Plant and 345 KV
Substation shall be carried out by the Companies under the direct supervision
and direction of Power Company and under the general policy supervision and
direction of a Construction Committee to be established by the Companies.  All
of the Companies shall be represented on the Construction Committee and the
voting power of the representatives of each Company shall be in proportion to
the Ownership Share of such Company of the Columbia  Plant as provided in
Paragraph 1(b) above.  The vote of the representatives of Companies having
Ownership Shares aggregating more than 50% shall be controlling on any question
to be determined by the Construction Committee.  The Companies and their
representatives on the Construction Committee shall use their best efforts
toward the end that the 1975 Unit will be completed, and commercial operation
commenced, on or about March 1, 1975, and the 1978 Unit will be completed, and
commercial operation commenced, on or about June 1, 1978.

Paragraph 3.

Scope of Project. The Columbia Plant and 345 KV Substation to be so owned in
common shall consist of the site and all property of the character of the
electric plant, as defined in the Uniform System of Accounts referred to in
Paragraph 6 hereof which shall be included in the general or detailed 1975 and
1978 Units and site plans approved from time to time by the Construction
Committee, including cooling lake and cooling tower facilities and any off-site
railroad lines or unit train facilities approved by the committee in connection
with the project.  The 345 KV substation facilities to be owned in common
(hereinafter called collectively “345 KV Substation”) shall consist of the
following assets:  the generation step-up transformers and associated disconnect
switches, other structures, equipment and facilities necessary either to support
the generation function of the substation or the generation and transmission
functions of the substation (but not structures, equipment and facilities
necessary to support only the transmission functions of the substation), and
land.





2




--------------------------------------------------------------------------------

Paragraph 4.

Contracts and Agency Authorization.  The Companies shall, with reasonable
expedition, enter into or authorize the entry on their behalf into contracts
(which may be purchase order contracts) providing for (a) the purchase or
acquisition of a site or an addition to a site, materials, equipment and service
for, and construction of, the Columbia Plant and 345 KV Substation, and (b)
insurance to insure all work under construction against risks usually insured
against for such work.  Each such contract shall provide, among other things,
that the performance of the contract shall be for the account of, and the
charges therefor shall be billed to, and paid by the Companies in proportion to
their respective Ownership Shares and that the invoices for such billing
(Contractor’s Invoice or Invoices) shall be submitted in the names of the
Companies, in the care of Power Company.

The Companies agree that Power Company shall be authorized agent for the
Companies to negotiate and execute any and all such contracts and also to apply
for and conduct such regulatory proceedings and make such filings as may be
required in connection with the construction or operation of the Columbia Plant
and 345 KV Substation; and the Companies shall execute such separate agency
authorizations as may be convenient to evidence such authority.

Power Company undertakes and agrees that all contracts made and all other
actions by it as such agent will be made and done in accordance with good
utility practices and in conformity with the determinations of general policy
made by the Construction Committee constituted as provided in Paragraph 2 of
this Agreement. As soon as practicable after entry into any contract,
modification or cancellation which affects any significant commitment or other
obligation of the parties hereto or after the making of filings with regulatory
agencies on behalf of other Companies or the making of decisions involving
substantial policy, Power Company shall give notice thereof to each of the other
parties hereto and shall provide such copies or summaries as may be necessary
for the accounting and other records of the parties.

The contract and regulatory agency agreements for the 1978 Unit dated August 30,
1972 are hereby amended, with respect to ownership shares, to conform to the
ownership shares stated in 1(c) and 1(d) above.

Paragraph 5.

Books and Records.  Books of account and records containing details of the items
of cost applicable to the construction of the Columbia Plant and 345 KV
Substation and to its operation and maintenance shall be kept by the Operating
Company referred to in Paragraph 9 and shall be open to examination at any time
by the other Companies or their representatives. The Operating Company shall
furnish the Companies with summaries or counterparts of such books of account
and records as may be necessary to satisfy all applicable regulatory
requirements.

Paragraph 6.

Expenditures.  All expenditures in respect of the Columbia Plant and 345 KV
Substation shall be accounted for in accordance with the Uniform System of
Accounts prescribed by the Federal Power Commission for Public Utilities and
Licensees (Class A and B Electric Utilities).

All expenditures (including, but not limited to, expenditures for a site, any
addition to a site, administration, labor, special training costs, payroll
taxes, employee benefits, maintenance, material,  research and development,
supplies and service), for the licensing,





3




--------------------------------------------------------------------------------

construction, operation, and maintenance of the Columbia Plant and 345 KV
Substation and for renewals, replacements, additions and retirements in respect
thereof shall be shared by the Companies in proportion to their Ownership
Shares.  Expenditures of Power Company incurred prior to or after the date of
this Agreement in connection with preliminary planning for the Columbia Plant
and 345 KV Substation shall be treated as expenditures on behalf of all the
Companies and the other Companies shall reimburse Power Company for their
respective ownership proportions of the cost thereof. Expenditures of Power
Company heretofore incurred in acquiring a site shall be treated as expenditures
on behalf of all of the Companies, and the other Companies shall reimburse Power
Company for their respective ownership proportion of the book cost thereof.

Interest charges on borrowed funds, income taxes, and property, business and
occupation and like taxes, of each Company shall be borne entirely by such
Company; and such items, as well as depreciation, amortization, and interest
charged to construction, shall not be deemed expenditures for purposes of this
Paragraph 6.

Paragraph 7.

Funds.  Whenever and so long as the Operating Company or a majority of the
Companies may so demand, the Companies shall maintain a separate joint account
or accounts for the Columbia Plant and 345 KV Substation (collectively, the
“Joint Account”) in a bank or banks approved by the Operating Company, the title
of which Joint Account shall be in the respective Companies in proportion to
their Ownership Shares. While so maintained and unless otherwise agreed by the
Companies, all construction and capital expenditures, and all other expenditures
referred to in the second subparagraph of Paragraph 6, shall be paid out of the
Joint Account.

From time to time the Operating Company may request the Companies to advance
such amount as is then needed for cash working capital for the Columbia Plant
and 345 KV Substation project. Within ten days thereafter, or from time to time
as specified in such request, the Companies, pro rata according to their
respective Ownership Shares, shall deposit the amount specified in such request.
Such deposit shall be made in the Joint Account, if such accounts are being
maintained at the time for such purpose; otherwise, such deposit shall be made
to the credit of the Operating Company in a bank designated by it.

As promptly as practicable after the end of each month, the Operating Company
shall send to each of the Companies a statement in reasonable detail of all
expenditures for such month and the amount of each Company’s share thereof.

The Operating Company shall cause to be drawn and to be delivered on behalf of
the Companies, from funds so provided, checks or drafts in payment of
expenditures.  Funds so provided shall be disbursed in accordance with sound
accounting and disbursement procedures. All persons authorized to handle or
disburse funds from the Joint Account shall be bonded in favor of the Companies
as their respective interests may appear, for such amounts as the Construction
Committee may determine.  The Operating Company accepts sole responsibility for
the handling or disbursement of funds deposited to its credit.

Paragraph 8.

Default.  During any period that a Company is in default in whole or in part in
performing any of its obligations under this Agreement, such Company shall be
obligated to pay any damages to the non-defaulting Companies resulting from the
default, and in





4




--------------------------------------------------------------------------------

case of a default in making any payment then required under this Agreement, (a)
such Company shall be entitled to no energy from the 1975 and/or 1978 Units
during such period, and (b) the non-defaulting Companies shall be entitled to
all of the energy from the 1975 and/or 1978 Units in proportion to their
Ownership Shares. No such default shall affect any Company’s ownership interest,
or any Company’s obligations under Paragraphs 6 and 7.

Paragraph 9.

Operation and Maintenance.  The Companies shall establish an Operating Committee
for the purpose of establishing general policies for the operation and
maintenance of the Columbia Plant and 345 KV Substation.  All of the Companies
shall be represented on the Operating Committee and the voting power of the
representatives of each Company shall be in proportion to the Ownership Share of
such Company of the Columbia Plant as set forth in Paragraph 1(b).  The vote of
the representatives of Companies having Ownership Shares aggregating more than
50% shall be controlling on any question to be determined by the Operating
Committee.  The Operating Committee shall meet at the call of any member.

From the date of commercial operation of the 1975 unit until the date of
commercial operation of the 1978 unit capacity, energy and operation and
maintenance expenses of the 1975 Unit and 345 KV Substation shall be shared by
the Companies in proportion to their respective Ownership Shares specified in
Paragraphs 1(a) and 1(d) above.  Beginning on the date of commercial operation
of the 1978 Unit and continuing thereafter, the capacity, energy and operation
and maintenance expenses of the Columbia Plant and 345 KV Substation shall be
shared by the Companies in proportion to their respective ownership shares
specified in Paragraphs 1(b) and 1(d) above. As referred to herein, operation
and maintenance expenses shall include administration and general expenses and
fixed charges on general investments allocable.

In the event the use of its capacity of the Columbia Plant by a Company should
result in an energy take less than its ownership share, the fuel expense
chargeable to said Company shall be adjusted accordingly.

The Columbia Plant and 345 KV Substation will be directly operated and
maintained by the “Operating Company” in accordance with good utility operating
practices and the general policies to be established by the Operating Committee.
 Power Company shall be the Operating Company.  It shall operate and maintain
the Columbia Plant and 345 KV Substation in the same manner as if they were one
of its own generating station and substation, utilizing its own employees and
supervisory personnel as required in the performance of this Agreement, and any
independent technical advisors which it may select, and otherwise acting in all
respects as though it were an independent contractor engaged by the Companies to
be responsible for the result to be attained; i.e. generation of power and
energy at the Columbia Plant, as economically as possible, and delivery thereof
to the connected 345 KV transmission system for transmission to the Companies,
the Operating Company having sole responsibility for the specific manner of
attaining that result.  During operation conditions which the Operating Company,
in its sole judgment, deems abnormal, the Operating Company shall take such
action as it deems appropriate to safeguard equipment and to maintain service of
the Columbia Plant and 345 KV Substation.

In hiring additional employees for work at the Columbia Plant, the Operating
Company will give reasonable preference to qualified employees of the other two
Companies





5




--------------------------------------------------------------------------------

who express their desire to work at the Columbia Plant and have the consent of
their respective Companies to make an application.

The term “good utility operating practices” as used in this Agreement shall mean
any of the practices, methods and acts which, in the light of the facts known to
the Operating Company at the time the decision was made, could have been
expected to accomplish the desired result at a reasonable cost consistent with
regulatory considerations, environmental considerations, reliability, safety and
expedition.  In determining whether any practice, method or act is in accordance
with good utility operating practices due consideration shall be given to the
fact that the design and other aspects of construction of electric generating
units involve the application of advancing technology and are subject to
changing regulatory and environmental requirements.

No Company shall be entitled to recover from any other Company any damages
resulting from error or delay in the design, engineering, procurement,
installation, construction or repair of the Columbia Plant or 345 KV Substation
or for any damages to same, any curtailment of power, or any damages of any
kind, including consequential damages, occurring during the course of the
design, engineering, procurement, installation, construction, repair, operation,
maintenance, shutdown, demolition or disposal of the Columbia Plant or 345 KV
Substation, unless such damages shall have resulted from a violation of this
Agreement occurring pursuant to action authorized by a corporate officer or the
board of directors of such Company; provided, however, that the Companies shall
share risks and costs of employee negligence and other risks and costs of
operation and maintenance of the Columbia Plant and 345 KV Substation in
accordance with their respective Ownership Shares.

Paragraph 10.

Renewals, Replacements, Additions and Retirements.  Renewals and replacements
necessary for the operation of the Columbia Plant and 345 KV Substation shall be
made as required by good utility operating practice.  Renewals, replacements,
additions and retirements (and related dispositions and sales) shall be effected
by the Operating Company subject to the general policies established by the
Operating Committee.  Retirements, sales and other dispositions of the Columbia
Plant and 345 KV Substation property shall be effected only in a manner
consistent with the Companies’ respective mortgage indentures, if any.

Paragraph 11.

Title to Property.  Title to all property, whether real, personal or mixed, and
whether tangible or intangible, and including without limitation property
acquired for use or consumption in connection with its construction, operation
or maintenance, and all options or contract rights for the acquisition of real
property as the proposed site or an alternate site for the Columbia Plant and
345 KV Substation now owned or hereafter acquired or constructed for the
purposes of the Columbia Plant and 345 KV Substation, whether held at any time
or from time to time in the name or names of one or more of the Companies or of
any nominee, agent or contractor of any one or more of the Companies, shall at
all times be in the Companies as tenants in common with undivided interests in
proportion to their Ownership Shares. Construction, acquisitions and purchases
shall be made in such manner that title shall vest in accordance with the
foregoing. All titles and interests of the Companies as such tenants in common
shall be subject from inception to the provisions of Paragraph 11.5. Any
alternative property acquired but not necessary for the Columbia Plant and 345
KV Substation shall be disposed of in accordance with the direction by the
Construction Committee. Title to the proposed site now owned by





6




--------------------------------------------------------------------------------

Power Company shall be expanded to include other Companies upon reimbursement to
Power Company of other Companies' proportionate share of the site cost.

Paragraph 11.5.  Transferability of Interests.




(a)

Policy.  The relation of tenants in common in the construction, maintenance and
operation of the Columbia Plant and 345 KV Substation (hereinafter called in
this Paragraph 11.5 "Subject Properties") as provided by this Agreement, and the
agreements herein for the operation and maintenance thereof by selected
Companies, are each undertaken in mutual trust and confidence in the financial
responsibility, engineering and operating competence, efficiency and common
objectives of the Companies. Since the effects of transfers of the interests of
any of the Companies upon the rights and interests of the other Companies over
the long term of this Agreement cannot be determined at this time, it must be
presumed that such effects might be adverse. Therefore, each of the Companies,
for the protection of itself and of each of the other-Companies, agrees that its
interests in this Agreement and its titles to and interests in all Subject
Properties shall at all times during the term of this Agreement be subject to
the provisions of this Paragraph 11.5.

(b)

Restrictions on Transfer - General.  Each Company agrees that, during the term
of this Agreement and except as specifically permitted under Paragraph 11.5(c)
and 11.5(d), neither its interest in this Agreement nor its interest in any of
the Subject Properties shall be assigned, transferred or otherwise disposed of
or permitted or required to be partitioned, or shall be permitted to be subject
to any lien or encumbrance of any character, without the written consent of the
other Companies.

(c)

Restrictions on Transfer - Exceptions.  The provisions of Paragraph 11.5(b)
shall not restrict (i) dispositions and sales incident to renewals or
replacements, or (ii) the right of any Company to subject its own interest to
the lien of any mortgage upon all or substantially all of its physical electric
utility property, or (iii) the right of any purchaser on foreclosure of any such
mortgage to acquire any interest subject to any such mortgage, or (iv) the right
of any Company to transfer voluntarily its interest as an incident to any sale,
merger or other transfer of all or a substantial part of its electric facilities
as an operating entirety, if the transferee assumes the obligations of the
transferor under this Agreement and has the ability and adequate financial
responsibility to carry out such obligations. The exceptions in the foregoing
clauses (ii), (iii) and (iv) shall not be deemed to allow any of the Companies
to grant, extend, transfer or permit to any mortgagee, purchaser on foreclosure
or other transferee of its interest in any of the Subject Properties, any right
to partition or to require partitioning of the Subject Properties.

(d)

Paramount Right of Purchase.  All titles to Subject Properties shall be held
subject to the right of purchase provided in this Paragraph 11.5(d) in favor





7




--------------------------------------------------------------------------------

of the other Companies, which shall be paramount to the rights of any person
(other than one or more of the Companies) who shall succeed to the interests of
any of the Companies. If, at any time during the term of this Agreement, any
purchaser upon foreclosure or upon partition, or any receiver or liquidator, or
any trustee or assignee in bankruptcy, or any other transferee by operation of
law or otherwise of the interest of any Company in any of the Subject
Properties, or any successor or transferee of any thereof, shall be finally
upheld in any claim of ownership of any of the Subject Properties (herein
referred to as "Incident Creating Right of Purchase"), the other Companies shall
have the right (but not the obligation) to elect to purchase (in proportion to
the respective Ownership Shares of such other Companies, if more than one shall
desire to purchase) the entire interest in the Subject Properties of or derived
from such Company, at a purchase price equal to the depreciated book value
thereof, as determined under the Uniform System of Accounts mentioned in
Paragraph 6 hereof. Notice of such election to purchase shall be served upon the
holder of such interest within six (6) months after the Incident Creating Right
of Purchase, and the purchase shall then be consummated within one (1) year
after service of such notice.  If the Public Service Commission of Wisconsin, or
any other regulatory agency having jurisdiction to approve or disapprove the
purchase price shall decline to approve such purchase price and shall determine
that a different price would be fair and reasonable, the other Companies shall
have a like right, for a period of six (6) months after such determination
becomes final, to elect to purchase at the different price so determined.

(e)

Consent as Necessary for Bonding.  Each of the Companies hereby consents that
the restrictions of this Paragraph 11.5 on transfer and on any right of
partition, and any other restriction, term or condition of this Agreement, shall
be and hereby is waived and shall be inapplicable to the extent (but only to the
extent) that it shall be finally determined, by a court of competent
jurisdiction in an action or proceeding to which all of the Companies and their
respective mortgagees are parties, that such restriction, term or condition
would disqualify the interest of one or more of the Companies in Subject
Properties from eligibility as the basis for the issuance of additional bonds
under their respective mortgage indentures as in effect at as of the date of
this Agreement.

Paragraph 12.

Mutual Confirmation of Title.  In order further to confirm and establish their
intended ownership in accordance with their respective Ownership Shares, each of
the Companies hereby sells, assigns, and transfers to the other Companies, as
tenants in common, all legal, equitable or other interest in any property
referred to in Paragraph 11, whether now owned or hereafter acquired, which it
may at any time have in excess of its respective Ownership Share, in each case
in such proportions to each other Company so that the entire interest of the
Companies in such property shall be owned in the manner and in the respective
Ownership Shares herein provided.





8




--------------------------------------------------------------------------------

Each of the Companies agrees that from time to time, upon request by either of
the other Companies, it will execute and deliver such further documents or
instruments of transfer or confirmation of titles as may, in the opinion of
counsel for the requesting Company, be necessary or advisable to legally
effectuate and carry out the intent and purpose of this Agreement.

Paragraph 13.

Power and Energy.  Subject to Paragraphs 8 and 9, each Company, from the date of
commercial operation of the 1975 Unit until the date of commercial operation of
the 1978 Unit, shall at all times have full ownership of and available to it at
the 1975 Unit the portion of the generating capability of the 1975 Unit and the
energy associated therewith, corresponding to its ownership share as specified
in Paragraph 1(a) above.

Subject to Paragraphs 8 and 9, each Company, from the date of commercial
operation of the 1978 Unit and thereafter, shall at all times have full
ownership of and available to it at the Columbia Plant the portion of the
generating capability of the Columbia Plant corresponding to its Ownership Share
as specified in Paragraph 1(b) above.

Each Company shall keep the Operating Company informed as to the amount of power
it requires to be generated for it. Subject to its capability, operating
conditions and necessary or unavoidable outages, the 1975 and 1978 Units shall
be operated so as to produce a minimum output equal to the sum of the power
requirements of the Companies therefrom.

Paragraph 14.

Waivers.  Any waiver at any time by any Company of its rights with respect to a
default under this Agreement, or with respect to any other matter arising in
connection with this Agreement, shall not be deemed a waiver with respect to any
subsequent default or matter.  Any delay, short of the statutory period of
limitation, in asserting or enforcing any right under this Agreement, shall not
be deemed a waiver of such right.

Paragraph 15.

Arbitration.  It is mutually agreed between the Companies that all disputes
arising out of the performance of this Agreement which cannot be mutually
adjusted or otherwise determined by vote as herein provided, shall be referred
promptly to a committee of arbitrators, consisting of one selected by each of
the Companies which is a party to such dispute, and one or two additional
arbitrators chosen by those thus selected (so that the committee shall not have
an even number of members), and the decision of the majority of said committee
shall be final and conclusive and binding upon the parties to the dispute.  The
cost of arbitration, including the compensation of the arbitrators, but not the
direct expense of any Company in presenting its contentions, shall be assessed
by the arbitrators against the respective parties to the dispute in proportion
to the extent to which the claims of each party shall be disallowed.

Paragraph 16.

Term of Agreement.  This Agreement shall continue in full force and effect until
December 31, 2014, and for such longer period as the Companies shall, by mutual
agreement, continue to operate either of the 1975 and 1978 Units. Termination of
this Agreement shall not terminate the provisions of Paragraph 15.

Paragraph 17.

Amendments.  This Agreement may be amended from time to time or canceled at any
time, by an instrument or instruments in writing signed by all of the Companies
(or their successors or assigns).





9




--------------------------------------------------------------------------------

Paragraph 18.

Successors and Assigns.  This Agreement shall inure to the benefit of and bind
the successors and assigns of the parties hereto, but it may be assigned in
whole or in part only in accordance with the provisions of Paragraph 11.5.

Paragraph 19.

Paramount Authority.  This Agreement, and all of its provisions, shall be
subject to the paramount authority of the Public Service Commission of Wisconsin
and of any other governmental authority having jurisdiction of the Companies or
of the subject matter.

Paragraph 20.

Representatives.  Each Company, by written notice signed by an executive officer
delivered to each other Company, shall designate one representative and
alternate to receive notices and communications from another Company or
Companies with respect to the subject matter of this Agreement and to deliver to
the others, on behalf of such Company, notices, communications, decisions and
approvals concerning the subject matter of this Agreement.  The manner of making
any decision by any Company or giving any approval by any Company shall be
determined by such Company for itself but any communication received by any
Company from a person designated by another Company pursuant to the preceding
sentence (unless such designation shall have been previously revoked as provided
in Paragraph 21) may be conclusively relied upon by the recipient as having been
authorized by said other Company.

Paragraph 21.

Change of Representatives.  Any designation by a Company pursuant to Paragraph
20 may be revoked by such Company by designating a substitute representative or
alternate by a written notice signed by an executive officer and delivered to
each of the other Companies.

Paragraph 22.

Prior Columbia Agreements.  This Agreement is intended to incorporate the Prior
Columbia Agreements into this one document for purposes of efficiency and
clarity and without changing their meaning; accordingly, the Prior Columbia
Agreements are hereby cancelled and superceded by this Agreement to the extent
the Prior Columbia Agreements relate to the Columbia Plant.  For the avoidance
of doubt, any other agreements not incorporated into this document which may
directly or indirectly relate to the Columbia Plant shall continue to remain in
full force and effect.  This Agreement shall be effective as of the date of
execution entered into the first paragraph (the “Effective Date”).  Disputes
arising from conduct occurring before the Effective Date shall be governed by
the Prior Columbia Agreements then in effect, however, the Companies may by
unanimous written consent agree to use this agreement to resolve any dispute,
regardless of the date of occurrence.

Paragraph 23.

Relationship of Companies.  The obligations of the Companies are several and not
joint.  Any intent to create by this Agreement or by any grant, lease or license
related hereto an association, joint venture, trust or partnership or to impose
on any Company trust or partnership rights or obligations is expressly negated.
 Except as expressly provided herein, no Company shall have by virtue of this
Agreement or of any such grant, lease or license the right or power to bind any
other Company without its express written consent.





10




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed.

WISCONSIN POWER AND LIGHT COMPANY




By:

Attest:







WISCONSIN PUBLIC SERVICE CORPORATION




By:

Attest:










MADISON GAS AND ELECTRIC COMPANY







By: /s/ Peter J. Waldron

Attest: /s/ Siri A. Weston








11




--------------------------------------------------------------------------------

EXHIBIT A




Joint Power Supply Agreement between WPL, WPSC and MGE dated February 2, 1967.

Agreement among WPSC, WPL and MGE dated August 30, 1972 with respect to
amendments to the Power Pool Agreement and Joint Power Supply Agreement.

Joint Power Supply Agreement among WPL, WPSC and MGE dated July 26, 1973.

Supplement to Joint Power Supply Agreement dated March 1, 1979.

Supplement No. 2 to Joint Power Supply Agreement dated February 4, 1992.

Amendment No. 1 to Joint Power Supply Agreement dated August 27, 1976.

Amendment No. 2 to Joint Power Supply Agreement dated August 17, 2001 (ATC
transfer).

Amendment No. 3 to Joint Power Supply Agreement dated September 21, 2001 (MGE
transfer).

Agency Authorization dated April 17, 1968.

Letter from WPSC to MGE and WPL dated April 2, 1968.

Agreement for Construction and Operation of Generating Plant among WPL, WPSC and
MGE dated as of January 6, 1970.  

Regulatory Agency Authorization (1975 Unit) dated January 6, 1970.

Contract Agency Authorization (1975 Unit) dated January 6, 1970.

Regulatory Agency Authorization (1978 Units) dated August 30, 1972.

Contract Agency Authorization (1978 Units) dated August 30, 1972.

Agreement for Construction and Operation of Columbia Generating Plant among WPL,
WPSC and MGE dated July 26, 1973.

Supplement to Agreement for Construction and Operation of Columbia Generating
Plant among WPC, WPSC and MGE dated March 1, 1979.








12


